



COURT OF APPEAL FOR ONTARIO

CITATION: Petroniuk (Re), 2017 ONCA 259

DATE: 20170328

DOCKET: C62464

Doherty, Huscroft and Miller, JJ.A.

IN THE MATTER OF:  Elizabeth Petroniuk

AN APPEAL UNDER PART XX.1 OF THE
CODE

Daniel F. Moore for the appellant

Michelle Campbell and Gavin S. MacKenzie for the
    respondent

Heard and released orally: March 24, 2017

On appeal against the disposition of the Ontario Review
    Board dated June 8, 2016.

ENDORSEMENT

[1]

The appellant argues that the Board erred in concluding that she
    continues to pose a significant threat to the safety of the public and that the
    continuation of the detention order is the least restrictive measure to deal
    with that risk.

[2]

We disagree.

[3]

The expert evidence is uncontested. The appellant suffers from schizophrenia
    and continues to express the same delusional beliefs that were present when she
    committed the index offense, which involved the physical assault of her mother.
    The appellant has no insight into her condition and would discontinue her
    treatment if given an absolute discharge.

[4]

Dr. Iosef, the appellants psychiatrist, acknowledged that the appellant
    is ready for community placement, but the appellant rejected placement when it was
    offered to her in the past. However, counsel informed the court that since the
    appeal in this matter was filed, the appellant has been placed in supervised
    accommodation in the community.

[5]

This is a positive development for the appellant. Nevertheless, it does
    not undermine the reasonableness of the Boards conclusion that the appellant
    continues to pose a significant threat to the safety of the public, and that
    conditional discharge would be inadequate to manage the risk posed by the
    appellant. The Hospitals ability to approve the appellants accommodation is
    possible only if a detention order remains in place.

[6]

In all of these circumstances the decision of the Board is supported by
    the record and is reasonable.

[7]

The appeal is dismissed.


